Sherwood, J. —
I. Among the grounds urged in the motion in arrest, and incidentally and indirectly nrged in this court by quotation from the authorities, is the point that the petition does not state facts sufficient to constitute a cause of action. This, of course, if true, is such a defect as is never waived, and may be raised at any time while the cause remains pending and undetermined, either in the court of first instance, or in that of last resort, and may be raised by the court of *636its own motion. Smith v. Burrus, 106 Mo. 94, and cases cited; R. S. 1889, sec. 2047; Ibid., see. 2304.
It will be noted that it is not averred in the petition that the litigated act was one authorized by the master, or done by the servant within the scope of his employment. The act must have been done by the servant “m the line of his employment, and in furtherance of the master’s business.” And “in order to be held chargeable for the acts of another, the person sought to be charged must at least have the right to direct such person’s conduct, and to prescribe the mode and manner of doing the work; and the person for whose acts he is sought to be charged must, at the time when the act complained of was done, not only have been acting for him, but also must have been authorized by him, either expressly or impliedly, to do the act.” Wood, Mast. & Serv. [2 Ed.], pp. 525, 527.
There is nothing in the petition which directly or indirectly charges that the act done, to wit, the exclamation “jump,” etc., was within the scope of the servant’s duties', or within the boundaries of his delegated authority, something indispensable to the statement of a cause of action against the defendant. “Unless the duty results, in all cases, from the stated facts, the declaration so framed will be bad.” And the express allegation of an existing duty will not aid the declaration, if the facts recited do not raise the duty, a breach of which was complained of. If the facts stated do this, then the allegation of duty is superfluous. 2 Thomp. Neg. 1244, and cases cited.
“Beyond the scope of his employment the servant is as much a stranger to his master as any third person. The master is only responsible so long as the servant can be said to be doing the act, in the doing of which he is guilty of negligence, in the course of his employment.” Marrier v. Railroad, 17 N. W. Rep. 952.
*637If the servant steps ont of the course of his employment to do a wrong either negligently, fraudulently or feloniously, the master is no more liable than a stranger. Foster v. Bank, 17 Mass. 479. This court has frequently announced the same principle. Snyder v. Railroad, 60 Mo. 413; Sherman v. Railroad, 72 Mo. 63; Cousins v. Railroad, 66 Mo. 576; Stringer v. Railroad, 96 Mo. 299.
In Snyder's case, supra, it was ruled that a petition fails to state a cause of action which states that the act was done while the servant was engaged in the service of the master, but which fails to state that the act complained of was one which pertained to the particular duties of that employment; and that the general averment that the act of the servant was done while he was acting within the line of his duty was a mere conclusion of law, and did not help or cure the other defective averments, and so it was held, that the general demurrer to the petition in that case was well taken. Of similar import is the ruling made in Davis v. Houghtelin, 50 N. W. Rep. 765, where a general demurrer questioned the averments of the petition, and on that occasion the petition was held fatally defective because of failing to set forth facts showing, in terms, that the act done was within the range and authority of the servant’s duties.
In Golden v. Newbrand, 52 Iowa, 59, cited with approval in the preceding case, Roenspeiss was given a revolver by defendants and told to guard their brewery. Subsequently one Golden came on the premises and did some damage to the property, whereupon Roenspeiss pursued him, and as he ran away, shot and killed him. TJpon these facts being developed in evidence, the lower court granted the motion of defendants to exclude all the evidence introduced, because it failed to show any liability on the part of the defendants, and in discussing the action of the trial court, Servers, J., said: “The theory of appellant is that Roenspeiss was employed to *638guard and protect the brewery, for which purpose he was furnished with a pistol, and that he shot the deceased while in the line of his duty. Without determining whether if this was all the defendant would be liable, we think the fact that the deceased was retreating from the brewery, at the time the fatal shot was fired, shows conclusively it was not fired for or with the intent of protecting the brewery, or in the line of Roenspeiss’ duty. If Roenspeiss had shot with the pistol from the brewery a person peaceably passing along the highway, the defendants clearly would not have been liable, and we think there is no essential difference between the case supposed and the one at bar. To protect the brewery did not require Roenspeiss to shoot and kill a person who was retreating therefrom. The killing was not, therefore, done in the line of the duty Roenspeiss was employed to perform.” And on this view, the judgment was affirmed.
Applying to the case at bar the tests elicited from the foregoing authorities, it must be apparent that the petition is fatally defective in that it is wholly lacking in an essential allegation, without which the plaintiff is not entitled to recover, because in actions for injuries by negligence, even under code systems, the fundamental principle is to be applied that, in order to the validity of the petition, it must contain “such facts as, if they were admitted, would justify the court in rendering judgment for the plaintiff.” 2 Thomp. Neg. 1243.
Nor is the petition in this instance rendered a whit stronger by reason of the allegation that “there being no chain across in front of the rear door of the car, and plaintiff not being able to turn to the steps, jumped and fell to the ground from the back part of the platform through the opening instead of getting off by the side steps as he could and would have done if the chain *639guard had been properly placed and kept across the back end of the platform of said car.”
It is passing strange that such an allegation should have been allowed to be made even the partial basis for a recovery. That chains, etc., should be used in preventing the escape of wild Texas steers or “those pampered animals that rage in savage sensuality,” and compose the menageries that travel through the country on our railroads, excites no surprise, but that similar restrictive measures should be employed to restrain human beings from making fierce dashes for liberty, is certainly without parallel. And yet evidence was gravely introduced to support this remarkable allegation. ' This being the case, it was but natural that the jury should have given it weight, and used it in support of, and to swell their verdict. For this reason it was that instruction number 7 asked by defendant should have been given; for that instruction was in the nature of a motion to exclude the grossly incompetent evidence.
It will not do to say, as does counsel for plaintiff, that they ashed no instruction upon that allegation and evidence; purposely refrained therefrom, because, as it was, the jury remained in the dark upon the matters involved in that allegation and its supporting evidence. Indeed, the lower court must have regarded the allegation valid and the evidence competent, or surely it would not have denied the instruction, which would have excluded it. If the lower court regarded the allegation and evidence ás constituting one of the valid bases for a recovery, small blame belongs to the jury for doing the same thing, hence the necessity for granting the instruction, and the error in its denial. Moreover, by the express terms of instruction 3, given at plaintiff’s instance, the jury were directed to “take *640into consideration all the facts and circumstances detailed in evidence.”
II. The same considerations which require that the petition should, by facts stated, show and allege that defendant’s brakeman Lamb was in the line of his duty and in furtherance of his employer’s business, when he made the supposed terror-creating exclamation, also require that proof should be made of such allegations, and the burden of making such proof, of course, lies on the party holding the affirmative. We do not regard this proof as having been made, and for these reasons: Abell, the conductor, Little, the hind brakeman, and Lamb, the alleged peccant panic-breeder, all testify, and their testimony on this point is uncontradicted, and the facts were peculiarly within their own knowledge, they being in the employ of the defendant, that it was no part of Lamb’s duties to do anything in regard to the passengers, and there is no circumstance in evidence that disputes this.
An attempt is, however, made on the part of plaintiff to show that Lamb sat in the hind bralceman:s chair on the west side of the cupola, and uttered the accident-causing exclamation. But testimony of this sort loses what little weight it might otherwise possess by the fact that it is flatly contradicted by the testimony of Abell, Lamb and Little, all of whom were in the cupola at the time the whistle was blown, in full and unobstructed view of each other’s faces, while neither plaintiff nor anyone for him would swear that those three parties were not up in the cupola when the signal was given, nor would plaintiff or his witnesses swear that they saw Lamb set the brake in the cupola, while Abell and Little both testify that it was the latter who set the cupola brake, and Abell, Lamb and Little all testify that it was the duty of Little to set that brake, and besides, it is shown by all the wit*641nesses that Lamb, immediately upon the signal being given, swung down from the cupola, and he swears that he went at once and set the coach or forward brake, as was his duty to do, and on this point he is virtually sustained by Thrall, who testifies to seeing Lamb on the passenger coach steps when the latter asked the question already related, as to what was the matter, etc. Besides that, it clearly appears from the evidence that plaintiff, Ephland and Goodenough were seated down in the caboose in a north or northeast direction from where the hind brakeman was sitting, who was facing south, and plaintiff’s own petition charges that “said brakeman and another of defendant’s employees were in the ‘lookout’ of said caboose car,” and Thrall testifies that there were three trainmen up in the cupola.
As to whether some such exclamation having been made as the petition charges, and that Lamb made it, is testified to by plaintiff, Ephland and Goodenough, and though this is denied to be the case by Lamb, Little, Abell and Thrall, yet, the evidence on this point being in conflict, it would be a matter for the determination of the jury. But necessarily this statement proceeds on the supposition that Lamb not only made the exclamation while he was employed, but that it was done in the course of his employment, in the furtherance of his employer’s business, and under his authority so to do, which matter is not only not proven, but positively disproven by the only witnesses who profess to have any knowledge of the fact. Of course it stands to reason that their positive and direct testimony as to the nature and scope of Lamb’s employment could not be abated or in anywise overthrown by testimony that Lamb sat in Little’s chair, or that he made the alleged exclamation. Otherwise corporations and other employers would be at the mercy of every intermeddling *642employee, and liable for their reckless or wanton acts or ejaculations to be mulcted in unjust and unwarranted damages.
III. But the concession may be made that Lamb had authority to make the exclamation that he is charged with making, and that it was uttered in the line of his duty, in the course, and in furtherance of his master’s business, and still this would create no liability on the part of the defendant, as will shortly appear, for the following reasons: It is disclosed by undisputed evidence that there was no real danger, and no object within the range of vision from which danger could be apprehended, as both the advance and rear trains were out of sight; plaintiff was guilty of the grossest contributory negligence and even recklessness in taking no precaution by looking out of the windows or otherwise, before running out of the caboose and jumping off a train going at the rate of fifteen miles an hour in the opposite direction from which he jumped.
The rule in such cases is thus laid down by the court of appeals of Kentucky: “It is urged that, when one is frightened by something resulting from the neglect of the carrier, he can not be charged with contributory neglect to any extent. He; however, must act upon a reasonable apprehension of peril. His conduct must conform to that of an ordinarily careful man under like circumstances. He has no right, upon the happening of some trivial occurrence, or such as would not create fear or apprehension of injury in the mind of an ordinarily prudent and careful person, to bring injury upon himself, and then recover damages by reason of it. This rule is sustained by both reason and precedent.” Railroad v. Ware, 1 S. W. Rep. 493.
This accords with the views of Lord Ellenborough in the early and leading case of Jones v. Boyce, 1 Stark. *643493, where he said: “If the plaintiff’s act resulted from a rash apprehension of danger, which did not •exist, and the injury which he sustained is to be attributed to rashness and imprudence, he is not entitled to recover. * * * A coach proprietor certainly is not to be responsible for the rashness and imprudence of a passenger; it must appear that there existed a reasonable cause for alarm.” See, also, announcing in effect the same principle: Railroad v. Felton, 33 Am. and Eng. R. R. Cas. 533; Railroad v. Wallen, 26 Ibid. 219; s. c., 65 Tex. 568; Filer v. Railroad, 49 N. Y. loc. cit. 52 and cases cited; Railroad v. Aspell, 62 Am. Dec. 323.
Now, upon the facts in evidence in this case, it •can not be said that plaintiff was in a position of peril, either actual or apparently imminent; certainly there were no physical signs of danger, nor was the situation •such as to arouse the fear of an ordinarily careful and prudent person. On the contrary plaintiff’s act must be regarded as the result of a rash and baseless apprehension of nonexistent and nonapparent danger. Under the authorities cited, therefore, plaintiff has no ground for-recovery, even if the act of the brakeman were within his delegated authority. But where, as here, ther'e is no evidence that the servant was acting within the line-of his duty and within the scope of his employment; it is wholly immaterial how wrongful or how injurious the unauthorized act of the servant may be, and it is error to submit the question to the jury, whether the" act complained of was or was not done in the exercise of a duly delegated authority. Towanda Coal Co. v. Heeman, 86 Pa. St. 418.
In Farber v. Railroad, 116 Mo. 81, the principle here announced was recognized, where the lower court had sustained a demtirrer to the evidence on the point mentioned, and its judgment was affirmed.
*644I Y. In consequence of the views already expressed, it is quite unnecessary to discuss other instructions, whether given or refused. We, therefore, pass to thei remaining point left for discussion, to wit, the calling in of the jury and the remarks made to them by the court.
The functions of the court and of the jury are necessarily separate and distinct, and so they should remain. No encroachment should be suffered by either tribunal upon the other, for in this way is justice best administered. This court has ever sedulously maintained the strict line of demarcation between the functions of the court and those of the jury. Thus in State v. Alexander, 66 Mo. loc. cit. 164, it was said: “The jury are the triers of the facts, and the court has no more right to interfere with them while considering of their verdict, except in open court, to discharge them from time to time, or, in the presence of the accused and his counsel, to instruct them as to the law of the case, than the jury have to invade the province of the court.”
Our statute only contemplates that the media of the transmission of thought between court and jury in regard to any pending cause shall be by written instructions, given in open court. Eevised Statutes, 1889, sec. 2188.
In Edens v. Railroad, 72 Mo. 212, this state of facts occurred: “After the jury had been out several hours, they came into court and announced that they were unable to agree. The judge then spoke to them of the time that had been consumed in the trial of the case, and discharged them until next morning, telling them: ‘Gentlemen, come back to-morrow morning with a determination to compromise. ’ When they came into the box next morning the court again spoke to them of the great importance to the parties *645and to the county that they agree upon a verdict, telling them orally, ‘that many things juries were authorized to compromise, such as amounts; that very seldom twelve men went into the jury room with the same notions as to amounts, and compromises were necessary,’ and directed them to retire and make averdiet.” And the action of the trial court was condemned and the judgment for that and other causes reversed.
In the more recent case of State v. Hill, 91 Mo. 423, the facts in regard to the action of the trial court toward the jury were these: “The cause, after argument,' was submitted to the jury at 11 o’clock Wednesday evening. Afterward, at 9:30 o’clock, Thursday morning, the jury were called into court, and inquiry made by the judge whether they had agreed upon a verdict. Receiving a negative reply, the judge addressed the jury as follows: ‘Gentlemen: I will be here until 11 o’clock to-day, at which time I expect to go home, and if you agree upon a verdict against that time you will be discharged; if you can not agree by that time, court will adjourn from day to day, until such time as you may agree. ’ To which verbal charge to the jury the defendant excepted. The jury then retii*ed to their room, and at 10:30 o’clock A. m. returned a verdict finding the defendant guilty.” And it was there ruled that such language was made by the court to induce a verdict by the time named, and therefore improper and a ground for reversal.
In the quite recent case of State v. Punshon, 124 Mo. 458, the inviolability of the province of the jury was again referred to.
In Ins. Co. v. White, 24 S. W. Rep. 425, the facts in the case touching the point under discussion were these: “The bill of exceptions shows ‘that on the morning after the jury had been permitted to separate, after having failed to agree, the court told the jury to *646retire and consider of their verdict, and Said to them: ‘ ‘If you can’t each get exactly what you want, get the next best thing to it,” which was excepted to, and made appellant’s fifth ground in motion for new trial. ’ ’’ And when the cause reached the supreme court of Arkansas.' that tribunal remarked, touching this language of the trial court: “We can readily understand how the patience of trial judges may be put to crucial tests by the seeming obstinacy or obtuseness of jurors in failing to agree upon a verdict in a case which, to the judge, may appear of easy and ready solution. But nevertheless, under such circumstances, the court must suffer and endure; and, if it finds it necessary to give the jury additional instructions, let its language be circumscribed by the constitution (article 7, sec. 23), and such as not to indicate that the jury would be justified, under any circumstances, in bringing in a verdict merely for the sake of expediency. While not intended in that sense, evidently any juror might reasonably construe the above language to mean that he might yield his individual convictions of right, and agree with his fellows, for the sake of agreeing, whether his judgment was convinced and his conscience satisfied, or not. This was its most natural purport. ‘The next best thing,’ to some of'the jurors, might have been a verdict for the appellee, when they really believed that he was not entitled to it.”
In Goodsell v. Seeley, 46 Mich. 623, the court said: “The law contemplates that they [jurors] shall, by their discussions, harmonize their views if possible, but not that they shall compromise, divide and yield for the mere purpose of an agreement.”
In Randolph v. Lampkin, 14 S. W. Rep. 538, the jury came in a body to the court room, and reported that there was no possibility of their agreeing, whereupon the trial judge arose' from his seat and addressed *647them as follows: “Gentlemen, how do you expect this case to be decided unless you do it? This is, as you know, the third trial of this case, and it has become an incubus upon the business of the court. * * * You must decide it. * * * It is no credit to a man, merely because he has an opinion, to stubbornly stick to it, but he should be open to argument and reason and conviction.” Much more was said of the same tenor. The jury were sent back, and finally brought in a verdict. And it was held by the supreme court of Kentucky, that the use of such language was an unwarrantable interference with the province of the jury, and that the verdict should be set aside.
The remarks of the court in that case quite closely resemble those in the case at bar. Indeed, the remarks of the court in this instance are even of a more' objectionable character, because evidently aimed at and addressed to one man, and that one who had evidently stood out against the eleven who “could get together in about a minute.” In one hour and a half from the time of the address, a verdict was reached. On this state of facts there can be but one opinion as to the effect of the address. The juror who had stood out for what he deemed to be right surrendered his convictions, and joined the majority. Further comment is unnecessary; we can not sanction a verdict thus secured, although we do not impugn the motives of the learned judge who addressed the jury in the manner indicated. Still it is necessary that there be no invasion in any respect or in the slightest degree of the province and functions of the jury. This point alone affords a sufficient ground for a reversal of the judgment and remanding the cause, but on grounds already stated, the judgment should be simply reversed. Burgess, J., concurs in paragraph 4 of the opinion, and the judgment is accordingly reversed and the cause *648remanded.
Gantt, P. J., expresses his view in a separate opinion.